 



Exhibit 10.16

(ORACLE LOGO) [f04072f0407201.gif]

FISCAL YEAR                     SALES AND CONSULTING BONUS PLAN

Name:    Employee ID: Title:    Effective Date:

COMPONENTS OF THE BONUS PLAN

There are 2 major components of the bonus plan, which are independent of each
other:

     
I.
  License Revenue and Outsourcing Bookings Growth Component
II.
  License and Consulting Margin Component

I. LICENSE REVENUE and OUTSOURCING BOOKINGS GROWTH COMPONENT ASSUMPTIONS



  •   All calculations are at constant dollar values.     •   Payment is made in
US Dollars even though the basis of calculation is at constant dollars. No
conversion from constant dollars to US Dollars is made.     •   License revenue
and outsourcing growth bonus may not fall below zero.     •   The bonus for this
component is calculated based on the confidential and proprietary formula set
forth in Exhibit A to this Bonus Plan.

II. LICENSE and CONSULTING MARGIN COMPONENT ASSUMPTIONS

License and Outsourcing Margin:



  •   All calculations are at constant dollar values.     •   License expense is
adjusted to exclude the individual’s bonus expense/accrual, that was reported as
part of the license expense, when calculating margin.     •   The bonus is paid
on margin achieved above and beyond the gate.     •   The bonus for the
licensing and outsourcing margin subcomponent is calculated based on the
confidential and proprietary formula set forth in Exhibit A to this Bonus Plan.

Consulting Margin:



  •   All calculations are at constant dollar values.     •   The bonus for the
consulting margin subcomponent is calculated based on the confidential and
proprietary formula set forth in Exhibit A to this Bonus Plan.

Total Margin Bonus:



  •   The License and Outsourcing Margin Bonus and Consulting Margin Bonus are
added together to reach a total margin bonus as set forth in Exhibit A to this
Bonus Plan.     •   Individual bonus components may fall below zero; however the
total margin bonus may not fall below zero.     •   Payment is made in US
Dollars even though the basis of calculation is at constant dollars. No
conversion from constant dollars to US Dollars is made.

1



--------------------------------------------------------------------------------



 



(ORACLE LOGO) [f04072f0407201.gif]

FISCAL YEAR                     SALES AND CONSULTING BONUS PLAN

Name:    Employee ID: Title:    Effective Date:

The maximum total cash compensation (salary, bonus and other cash compensation)
for FY   cannot exceed $                   .

I acknowledge receipt and accept this document, accompanied by the FY   Sales
and Consulting Executive Bonus Plan: Terms and Conditions, as my FY   Sales and
Consulting Bonus Plan.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date
  Date

2



--------------------------------------------------------------------------------



 



(ORACLE LOGO) [f04072f0407201.gif]

FISCAL YEAR                     SALES AND CONSULTING BONUS PLAN

Name:    Employee ID: Title:    Effective Date:

EXHIBIT A TO SALES AND CONSULTING
BONUS PLAN: PROPRIETARY AND CONFIDENTIAL

[Omitted]

3



--------------------------------------------------------------------------------



 



(ORACLE LOGO) [f04072f0407201.gif]

FISCAL YEAR                     SALES AND CONSULTING BONUS PLAN

Name:    Employee ID: Title:    Effective Date:

FY__ Sales and Consulting Executive Bonus Plan: Terms and Conditions

An executive’s FY   Sales and Consulting Executive Bonus Plan (“Bonus Plan”)
consists of this document (the “FY   Sales and Consulting Executive Bonus Plan:
Terms and Conditions”), and the accompanying Individualized Bonus Plan as
approved by the Oracle Corporation Board of Directors Committee on Compensation
and Management Development (the “Compensation Committee”). Signature of the
FY   Sales and Consulting Executive Bonus Plan: Terms and Conditions indicates
acceptance of the Bonus Plan.

Administration of the Bonus Plan. The Compensation Committee may terminate the
Bonus Plan, in whole or in part, suspend the Bonus Plan, in whole or in part
from time to time, and amend the Bonus Plan, from time to time, including the
adoption of amendments deemed necessary or desirable to correct any defect or
supply omitted data or reconcile any inconsistency in the Bonus Plan or in any
award granted thereunder, so long as stockholder approval has been obtained, if
required in order for awards under the Bonus Plan to qualify as
“performance-based compensation” under Section 162(m). The Compensation
Committee may amend or modify the Bonus Plan in any respect, or terminate the
Bonus Plan, without the consent of any affected participant. However, in no
event may such amendment or modification result in an increase in the amount of
compensation payable pursuant to any award.

The Compensation Committee shall have all final discretion regarding the
administration and interpretation of the Bonus Plan. The Compensation Committee
shall make the final and binding determination of amounts payable under the
Bonus Plan. Adjustments, modifications and changes may be made to bonuses, bonus
rates, bonus factors, targets, margin gates, margin elements, or any other terms
and conditions, and may result in a decrease in payments under the Bonus Plan.
Awards under the Bonus Plan do not vest, and are not earned, until the
Compensation Committee makes any and all final determinations and adjustments,
modifications or changes of amounts payable under the Bonus Plan.

In addition, for any single large transaction, the Compensation Committee may
review the transaction and determine appropriate treatment of the transaction
under the Bonus Plan. Appropriate treatment may include, but is not limited to,
limiting or reducing the applicable bonus, bonus rate, bonus factor, target,
margin gate, margin elements, or any other terms and conditions. Bonuses under
the Plan do not vest, and are not earned, until the Compensation Committee has
determined final and appropriate treatment of the transaction.

The maximum total payout that any eligible executive may receive under the Bonus
Plan is $                   , less any other cash compensation (including
without limitation base salary) she or he receives with respect to fiscal year  
                  (i.e., the executive’s total cash compensation for FY   cannot
exceed $                   ).

All awards will be paid in cash as soon as is practicable following
determination of the award, unless the Committee has, prior to the grant of an
award, received and approved, in its sole discretion, a request by a participant
to defer receipt of an award in accordance with the Bonus Plan.

Executives on a paid or unpaid leave of absence will not be eligible to earn
compensation under the Bonus Plan. Payments under the Bonus Plan may be adjusted
to reflect time on leave.

Should an executive’s employment with Oracle terminate for any reason during
fiscal year                    , the participant will not be eligible to receive
an award under the Bonus Plan.

4



--------------------------------------------------------------------------------



 



(ORACLE LOGO) [f04072f0407201.gif]

FISCAL YEAR                     SALES AND CONSULTING BONUS PLAN

Name:    Employee ID: Title:    Effective Date:

Under present federal income tax law, the executive will realize ordinary income
equal to the amount of the award received in the year of receipt. That income
will be subject to applicable income and employment tax withholding by the
Company.

Advances against compensation may result in the executive incurring a negative
compensation balance, where compensation advanced exceeds compensation earned
under the Bonus Plan. No additional payments under the Bonus Plan will be made
to executives who have incurred a negative balance until the entire negative
balance has been offset in full by earned compensation under the Bonus Plan. The
Company reserves the right to recover all advances against compensation that are
not offset against earned compensation under the Bonus Plan. Only the
Compensation Committee is authorized to forgive advances against compensation.

Club Excellence. Club Excellence qualification criteria are set forth in the
executive’s Individualized Sales Bonus Plan where applicable. Final selection
for Club Excellence is at the discretion of the Company. Neither cash nor any
other form of compensation will be paid in lieu of the award. The award may not
be transferred to another person.

Oracle Policies. The executive agrees to abide by published Oracle policies
including these Terms and Conditions, the Code of Ethics and Business Conduct,
the Proprietary Information Agreement and other employment and/or financial
guidelines.

At-Will Employment. Employment at Oracle is at-will. Oracle makes no express or
implied commitment that employment will have a minimum or fixed term, that
Oracle may take adverse employment action only for cause or that employment is
terminable only for cause. Either the executive or Oracle may terminate the
employment relationship at any time for any reason. Additionally, Oracle may
take any other employment action at any time for any reason. No one at Oracle
may make, unless specifically authorized in writing by Oracle’s Board of
Directors, any promise, express or implied, that employment is for any fixed
term or that cause is required for the termination of or change in the
employment relationship.

Severability. If any portion of this FY   Sales and Consulting Executive Bonus
Plan: Terms and Conditions shall, for any reason, be held invalid or
unenforceable, or contrary to public policy or any law, the remainder of the
FY   Sales and Consulting Executive Bonus Plan: Terms and Conditions shall not
be affected by such invalidity or unenforceability, but shall remain in full
force and effect, as if the invalid or unenforceable term or portion thereof had
not existed within this FY   Sales and Consulting Executive Bonus Plan: Terms
and Conditions.

Knowing and Voluntary Agreement. By signing the FY   Sales and Consulting
Executive Bonus Plan: Terms and Conditions, the executive is agreeing that he or
she has read and understood every provision set forth herein, and that, in
consideration for participation in the Bonus Plan, agrees to abide by its terms.
The executive accepts this FY   Sales and Consulting Executive Bonus Plan: Terms
and Conditions, along with the accompanying Individualized Sales Bonus Plan, as
his or her FY   Sales Bonus Plan.

ACKNOWLEDGED AND ACCEPTED:



--------------------------------------------------------------------------------

Print Name

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature
  Date

5